                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Criminal Action No. 09-cr-00053-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

SHUN LAMAR BIRCH,

      Defendant.


ORDER DENYING DEFENDANT’S MOTION FOR COMPOSITION OF THE RECORD


      This matter is before the Court upon Defendant Shun Lamar Birch’s Motion for

Composition of the Record. (Doc. # 122.) For the reasons described herein, the Court

denies Defendant’s Motion.

                                    I.     BACKGROUND

      A federal grand jury indicted Defendant on two counts of violation 18 U.S.C

§ 922(g)(1) on January 29, 2009. (Doc. # 1.) Both counts arose out of a single search

of Defendant’s home, during which law enforcement discovered multiple firearms and

ammunition. See (id.) After a three-day trial, a jury found Defendant guilty of both

counts on November 19, 2019. See (Doc. # 73.) Prior to sentencing, the Court

dismissed Count 2 of the Indictment upon the Government’s motion. (Doc. ## 84, 100.)

United States Judge Wiley Y. Daniel subsequently sentenced Defendant to sixty months

in the custody of the U.S. Bureau of Prisons. (Doc. # 102.)
       Defendant appealed the Court’s pre-trial denial of his motion to suppress to the

Court of Appeals for the Tenth Circuit on March 29, 2010. (Doc. # 103.) The Court of

the Appeals affirmed the judgment of the Court that the good faith exception to the

exclusionary rule applied to the search warrant Defendant challenged and thus denied

Defendant’s appeal. (Doc. # 120.)

       This matter was dormant for more than eight years, until Defendant, proceeding

pro se, filed the instant Motion for Composition of the Record on April 18, 2019. (Doc.

# 122.) Defendant seeks to have produced to him discovery, transcripts, and other trial

documents pursuant to 28 U.S.C. § 753(f) so that he may seek relief pursuant to 28

U.S.C. § 2255. (Id.) The Government responded in opposition to Defendant’s request

on May 17, 2019. (Doc. # 130.)

                                         II.       ANALYSIS

       28 U.S.C. § 753(f) provides, in relevant part:

       Fees for transcripts furnished in proceedings brought under section 2255
       of this title to persons permitted to sue or appeal in forma pauperis shall
       be paid by the United States out of money appropriated for that purpose if
       the trial judge or a circuit judge certifies that the suit or appeal is not
       frivolous and that the transcript is needed to decide the issue presented by
       the suit or appeal.

28 U.S.C. § 753(f). Stated differently, under Section 753(f), “an indigent defendant is

entitled to have the [G]overnment pay the fees for a copy of his transcript in a § 2255

proceeding only if he demonstrates that his suit is not frivolous and that the transcript is

needed to decide the issue presented by the suit.” Sistrunk v. United States, 992 F.2d

258, 259 (10th Cir. 1993); see United States v. MacCollom, 426 U.S. 317 (1976)

(plurality opinion) (upholding the constitutionality of this provision). Accordingly,

                                               2
whether Defendant is entitled to the relief he requests depends on whether he has

satisfied the requirements of Section 753(f).

       Defendant fails to demonstrate that that his contemplated Section 2255 suit is not

frivolous and that there is a particularized need for the transcript to decide that suit. See

Sistrunk, 992 F.2d at 259; MacCollon, 426 U.S. at 328. He merely asserts that “[a]

[c]omposition of the record is required to determine several meritorious issues of

whether [trial] counsel Frank Moya was ineffective during his representation . . . and [of]

a[n] insufficiency of evidence claim.” (Doc. # 122 at 1–2.) Defendant does not provide

any factual allegations to support his claims. Such conclusory allegations, without

more, do not satisfy the requirements of Section 753(f). See Sistrunk, 992 F.2d at 259

(finding that a defendant’s conclusory assertions of ineffective assistance of counsel did

not satisfy Section 753(f)’s requirements).

                                      III.    CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion for

Composition of the Record (Doc. # 122).



       DATED: June 3, 2019
                                                  BY THE COURT:



                                                  _______________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
